                 IN THE UNITED STATES DISTRICT COURT                       FILED
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION                                JAN 1o2019
                                                                          Clerk, U
                                                                         istrict o-,SM Courts
                                                                           issou1a o· o_ntana
AMERICAN RELIABLE                                     CV 17-158-DWM                  ,v,sion
INSURANCE COMPANY,

             Plaintiff,
                                                            ORDER
       vs.

GENES. RIDER, KATHRYN
HARRIS, and LYNN HARRIS,

             Defendants.


      The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

      IT IS ORDERED that the above-captioned cause is DISMISSED

WITHOUT PREJUDICE, each party to pay its own costs. The preliminary pretrial

conference set for February 21, 2019, and all associated deadlines are VACATED.

      DATED this ~ a y of January, 2019.
